EXHIBIT SUBSIDIARIES OF THE REGISTRANT The registrant is the parent company of Dollar Tree Stores, Inc., a retail company,Dollar Tree Distribution, Inc., a distribution and warehousing company and Greenbrier International, Inc, a sourcing company.Dollar Tree Management, Inc., a management services company is a subsidiary of Dollar Tree Stores, Inc.Dollar Tree Stores, Inc., Dollar Tree Distribution, Inc. and Dollar Tree Management, Inc. are Virginia companies.Greenbrier International, Inc. is a Delaware company.Certain other subsidiaries are not included because, when considered in the aggregate as a single subsidiary, they do not constitute a significant subsidiary as of February 2, 2008. 66
